Citation Nr: 0400863	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  01-05 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for residuals of 
fracture of the left jaw.  

2.  Entitlement to an effective date earlier than September 
10, 1999, for the grant of service connection for post-
traumatic stress disorder with a 100 percent rating.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to 
July 1975.  

This matter arises from a March 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied, amongst other issues, 
entitlement to service connection for residuals of a fracture 
of the left jaw and entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

The veteran testified at a personal hearing before a hearing 
officer at the RO in July 2001.  In a hearing officer's 
decision of January 2002, service connection for residuals of 
a fracture of the left jaw remained denied.  Service 
connection for PTSD was granted with an evaluation of 
100 percent, effective September 13, 1999.  

The veteran also testified at a Travel Board hearing before 
the undersigned in March 2003.  

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2003).

This claim is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

This case must be remanded prior to final adjudication of the 
claim.  

As noted above, during the pendency of this claim, the issue 
of entitlement to service connection for PTSD was granted, 
but the veteran disagreed with the effective date of the 
award.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) held that when an appellant files a timely NOD and 
there is no statement of the case (SOC) issued, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a SOC.

Additionally, the veteran has applied for service connection 
for residuals of a fracture of the left jaw.  He asserts that 
he injured his face when he was in Special Forces during a 
training parachute jump.  Service medical records show that 
he did sustain injury during a parachute jump in service, but 
there is no evidence that he sustained facial injury of any 
type during that time.  He indicates that he was on light 
duty after that period and that he was told there was nothing 
more than could be done for his jaw.  He testified at his 
most recent Travel Board hearing that he could not remember 
if he was told that his jaw was dislocated or fractured, but 
that he had recently been treated at Tulane Medical Center 
and that they informed him that his condition could be 
repaired.  His service medical records show an August 1969 
left jaw injury and a June 1974 blow to the head in the area 
of the nose.  His medical records also show an old facial 
injury, deviated septum in 1990, and treatment in the dental 
clinic in service.  In addition, other medical records show 
that there is evidence of old facial injuries.  However, the 
veteran also states that he was robbed some time later and 
his teeth were knocked out.

The veteran claims that residuals of a fracture of the left 
jaw occurred in service.  There is evidence of old facial 
wounds, but there is no showing that the facial fracture 
occurred during the inservice parachute jump.  VA has a duty 
to obtain a medical examination or opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  Contact the veteran and find out 
where he has received all of his 
treatment for residuals of a fractured 
left jaw.  After obtaining an appropriate 
release of information, the RO should 
contact these facilities, if any, and 
obtain all medical records related to 
treatment of a fractured jaw.  

2.  The veteran should be examined by VA 
to determine whether he has any 
disability of the left jaw or facial 
area.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current disability 
of the left jaw or facial area is the 
result of any injury inservice, to 
include the veteran's August 1969 left 
jaw injury or June 1974 blow to the head 
in the area of the nose.  The claims 
folder should be made available and 
reviewed by the examiner prior to 
examination of the veteran.  The examiner 
should state the basis for any opinions 
reached. 

3.  Assure that all notice and 
development required by the VCAA has been 
done, specifically to include the 
provisions of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), requiring VA to 
inform the veteran of the information or 
evidence necessary to substantiate his 
claim, which evidence VA will seek to 
provide, and which evidence the veteran 
is to provide.  Additionally, the veteran 
should be informed of the evidence he 
lacks in his claim, and what the 
evidentiary requirements are for service 
connection claims.  

4.  The RO should readjudicate the issue 
in appellate status, to include 
consideration of all additional evidence 
received.   If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.  

5.  The RO should issue a statement of the 
case (SOC) concerning the veteran's 
disagreement with the effective date of 
the grant of service connection and 
100 percent rating for PTSD.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



